FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                          June 16, 2016
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                        No. 15-6232
                                                  (D.C. No. 5:15-CR-00092-C-1)
OSCAR PERALTA-CASTREJON, a/k/a                            (W.D. Okla.)
Oscar Castrejon-Peralta,

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, EBEL, and MORITZ, Circuit Judges.
                   _________________________________

      Pursuant to a plea agreement with a broad appeal waiver,

Oscar Peralta-Castrejon pleaded guilty to one count of possession with intent to

distribute approximately 16 kilograms of a mixture or substance containing a

detectable amount of cocaine powder and one count of illegal re-entry. The district

court sentenced him to 120 months’ imprisonment—the mandatory minimum—and

below the advisory guideline range of 121 to 151 months. Despite his appeal waiver,

Mr. Peralta-Castrejon filed a notice of appeal. In his docketing statement, he

      *
         This panel has determined unanimously that oral argument would not
materially assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
indicated that he wanted to challenge his sentence. The government has moved to

enforce the appeal waiver under United States v. Hahn, 359 F.3d 1315, 1328

(10th Cir. 2004) (en banc) (per curiam).

       The attorney who filed the notice of appeal for Mr. Peralta-Castrejon

subsequently moved to withdraw and this court appointed the Federal Public

Defender’s office to represent Mr. Peralta-Castrejon on appeal. In the response to the

motion to enforce, Mr. Peralta-Castrejon’s new counsel stated his belief that

opposition to the motion to enforce would be frivolous. He therefore moved to

withdraw pursuant to Anders v. California, 386 U.S. 738, 744 (1967). Consistent

with the process outlined in Anders, we gave Mr. Peralta-Castrejon an opportunity to

file a pro se response to the motion to enforce. See id. He did not file a response.

       In Hahn, 359 F.3d at 1325, we held that we would enforce appeal waivers as

long as three conditions were met: (1) the matter on appeal “falls within the scope of

the waiver”; (2) the defendant-appellant “knowingly and voluntarily waived his

appellate rights”; and (3) enforcing the waiver will not “result in a miscarriage of

justice.” We have conducted an independent examination of the record. See Anders,
386 U.S. at 744. We agree with the government and counsel for

Mr. Peralta-Castrejon that the appeal falls within the scope of the waiver, the waiver

was knowing and voluntary, and enforcing the waiver will not result in a miscarriage

of justice.




                                           2
      Accordingly, we grant the motion to enforce the appeal waiver and dismiss

this appeal. We also grant counsel’s motion to withdraw.


                                         Entered for the Court
                                         Per Curiam




                                         3